Web Hosting Solutions Limited INDEX TO AUDITED FINANCIAL STATEMENTS March 31, 2015 and 2014 Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholder's Equity F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 F-1 805 Third Avenue Suite 1430 New York, New York10022 212.838.2676/ Fax www.rbsmllp.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Web Hosting Solutions Limited We have audited the accompanying balance sheets of Web Hosting Solutions Limited. (the “Company”) as of March 31, 2015 and 2014, and the related statements of operations and comprehensive income, stockholders’ equity, and cash flows for each of the two years in the period ended March 31, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2015 and 2014, and the results of its operations and its cash flows for each of the two years in the period ended March 31, 2015, in conformity with accounting principles generally accepted in the United States of America. RBSM LLP New York , NY March 26, 2016 New York NY, Washington DC, San Francisco CA, Las Vegas Nevada, Houston Texas, Kansas City KS Mumbai India, Beijing China, Athens Greece Member of ANTEA International with affiliated offices worldwide F-2 Web Hosting Solutions Limited Balance Sheets March 31, 2015 March 31, 2014 ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities Taxes Payable $ $ Due to related party TOTAL LIABILITIES STOCKHOLDER'S EQUITY Common stock, $2 par value, 1 share authorized; 1 share issued and outstanding 2 2 Stockholder Receivable ) ) Retained earnings Accumulated other comprehensive income(loss) ) TOTAL STOCKHOLDER'S EQUITY ) TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-3 Web Hosting Solutions Limited Statements of Operations and Comprehensive Income Year Ended Year Ended March 31, 2015 March 31, 2014 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Depreciation General and administrative Professional fees Salaries and Payroll Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME Interest income (2
